DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Trowbridge, Alcatel-Lucent USA, "Mapping of Flex Ethernet Clients over OTN", COM 15-C1213-E, ITU-T, June 6, 2015 (Trowbridge) in view of Blair, US 8,467,375.
Trowbridge discloses technique on mapping of Flex Ethernet clients over OTN.
Regarding claim 1, Trowbridge teaches a switch system comprising: interface circuitry connected to ports, wherein the ports receive and transmit clients, each client includes a sequence of encoded blocks and each block is one of a data block and a control block (see Figs 1-3, For the current draft text of the implementation agreement, the FlexE server is specified as consisting of from 1 to n bonded 100GBASE-R PHYs. The lower layers of the Ethernet stack are used intact, while the upper layers produce a 64B/66B encoded stream 
Regarding claim 2, the combined teaching of Trowbridge and Blair teaches that the respective sequence of encoded blocks for each client utilizes 64b/66b encoding (Trowbridge, page 2, first paragraph).
Regarding claim 3, the combined teaching of Trowbridge and Blair further teaches that each block in the respective stream of encoded blocks is switched intact (Blair, switching is done in packets. Fig. 1).
Regarding claim 5, the combined teaching of Trowbridge and Blair further teaches that the switch circuitry can utilize a synchronous switching scheme (Blair, col. 8, lines 22-33).
Regarding claim 12, the combined teaching of Trowbridge and Blair further teaches that the interface circuitry is configured to perform timing synchronization including phase and frequency alignment between block boundaries (Blair, col. 8, lines 22-33 and col. 10, lines 43-47).
Regarding claim 21, Trowbridge teaches a switch system comprising: interface circuitry connected to ports, wherein the ports receive and transmit clients, each client includes a sequence of encoded blocks and each block is one of a data block and a control block (see Figs 1-3, For the current draft text of the implementation agreement, the FlexE server is specified as consisting of from 1 to n bonded 100GBASE-R PHYs. The lower layers of the 
Regarding claim 27, Trowbridge teaches a switch system comprising: interface circuitry connected to ports, wherein the ports receive and transmit clients, each client includes a sequence of encoded blocks and each block is one of a data block and a control block (see Figs 1-3, For the current draft text of the implementation agreement, the FlexE server is specified as consisting of from 1 to n bonded 100GBASE-R PHYs. The lower layers of the Ethernet stack are used intact, while the upper layers produce a 64B/66B encoded stream consisting of TDM interleaving of the FlexE client. See page 2, first paragraph); and wherein the switch circuitry accumulates 66b blocks of one or more calendar slots in a calendar from the clients and transcodes the 66b blocks into 257b blocks (supporting resizable FlexE clients across OTN, see page 5, paragraph 3-7). While teaching the transport of FlexE clients, Trowbridge fails to specifically teach switch circuitry that switches at least one of the clients between the ports via the interface circuitry. Blair teaches switch circuitry that switches at least one of the clients between the ports via the interface circuitry (packet optical switch 50, shown at Figs. 1 and 2). Both Trowbridge and Blair are directed to transport and mapping of Ethernet clients 
Regarding claims 7-11, 22-26 and 28-30, one or more of the above reasoning apply to these claims in a similar manner. 

Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive. Applicant argues that the references fail to suggest the limitation “wherein the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 








/MIN JUNG/Primary Examiner, Art Unit 2472